     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 1 of 30



 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KATHLEEN BOERGERS, State Bar No. 213530
     Supervising Deputy Attorney General
 3   NELI PALMA, State Bar No. 203374
     LISA CISNEROS, State Bar No. 251473
 4   KARLI EISENBERG, State Bar No. 281923
     Deputy Attorneys General
 5    1300 I Street, Suite 125
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7913
      Fax: (916) 324-5567
 7    E-mail: Karli.Eisenberg@doj.ca.gov
     Attorneys for Plaintiff State of California
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   THE STATE OF CALIFORNIA; THE
     STATE OF CONNECTICUT; THE STATE                       4:17-cv-05783-HSG
12   OF DELAWARE; THE DISTRICT OF
13
     COLUMBIA; THE STATE OF HAWAII;                        STATES’ NOTICE OF ERRATA
     THE STATE OF ILLINOIS; THE STATE OF
     MARYLAND; THE STATE OF
14   MINNESOTA, BY AND THROUGH ITS                         Date:            September 5, 2019
     DEPARTMENT OF HUMAN SERVICES; THE                     Time:            2:00 p.m.
15   STATE OF NEW YORK; THE STATE OF                       Dept:            2, 4th Floor
     NORTH CAROLINA; THE STATE OF                          Judge:           The Honorable Haywood S.
16   RHODE ISLAND; THE STATE OF                                             Gilliam, Jr.
     VERMONT; THE COMMONWEALTH OF
17   VIRGINIA; THE STATE OF                                Action Filed: October 6, 2017
     WASHINGTON,
18                                 Plaintiffs,
19   THE STATE OF OREGON,
20                             Plaintiff-Intervenor,
21   THE STATE OF COLORADO; THE STATE
     OF MICHIGAN; THE STATE OF NEVADA,
22
                     Proposed-Plaintiffs-Intervenors,
23
                   v.
24   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
25   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
26   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
27   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
28
                                                       1
                                                                    States’ Notice of Errata (4:17-cv-05783-HSG)
      Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 2 of 30


      DEPARTMENT OF LABOR; STEVEN
 1    MNUCHIN, IN HIS OFFICIAL CAPACITY AS
      SECRETARY OF THE U.S. DEPARTMENT OF
 2    THE TREASURY; U.S. DEPARTMENT OF
      THE TREASURY; DOES 1-100,
 3                                 Defendants,
      and,
 4
      THE LITTLE SISTERS OF THE POOR,
 5    JEANNE JUGAN RESIDENCE; MARCH
      FOR LIFE EDUCATION AND DEFENSE
 6    FUND,
                        Defendant-Intervenors.
 7
           The States respectfully submit this Notice of Errata in regards to their appendix (Dkt No.
 8
     313). In filing the appendix, Exhibit 6 was inadvertently not included. As such, the States attach
 9
     Exhibit 6, an excerpt from Defendants’ administrative record (Dkt. No. 206).
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
                                                                  States’ Notice of Errata (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 3 of 30



 1   Dated: May 1, 2019                       Respectfully submitted,
 2                                            XAVIER BECERRA
                                              Attorney General of California
 3                                            KATHLEEN BOERGERS
                                              Supervising Deputy Attorney General
 4
                                              /s/ Karli Eisenberg
 5                                            KARLI EISENBERG
                                              NELI PALMA
 6                                            Deputy Attorneys General
                                              Attorneys for Plaintiff the State of California
 7
                                              WILLIAM TONG
 8                                            Attorney General of Connecticut
                                              MAURA MURPHY OSBORNE
 9                                            Assistant Attorney General
                                              Attorneys for Plaintiff the State of
10                                            Connecticut
11                                            KATHLEEN JENNINGS
                                              Attorney General of Delaware
12                                            ILONA KIRSHON
                                              Deputy State Solicitor
13                                            JESSICA M. WILLEY
                                              DAVID J. LYONS
14                                            Deputy Attorneys General
                                              Attorneys for Plaintiff the State of Delaware
15
                                              KARL A. RACINE
16                                            Attorney General of the District of Columbia
                                              ROBYN R. BENDER
17                                            Deputy Attorney General
                                              VALERIE M. NANNERY
18                                            Assistant Attorney General
                                              Attorneys for Plaintiff the District of
19                                            Columbia
20                                            CLARE E. CONNORS
                                              Attorney General of Hawaii
21                                            ERIN N. LAU
                                              Deputy Attorney General
22                                            Attorneys for Plaintiff the State of Hawaii
23                                            KWAME RAOUL
                                              Attorney General of Illinois
24                                            HARPREET K. KHERA
                                              Deputy Bureau Chief, Special Litigation
25                                            Bureau
                                              Attorneys for Plaintiff the State of Illinois
26
27

28
                                          3
                                                     States’ Notice of Errata (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 4 of 30


                                              BRIAN E. FROSH
 1                                            Attorney General of Maryland
                                              CAROLYN A. QUATTROCKI
 2                                            Deputy Attorney General
                                              STEVE M. SULLIVAN
 3                                            Solicitor General
                                              KIMBERLY S. CAMMARATA
 4                                            Director, Health Education and Advocacy
                                              Attorneys for Plaintiff the State of Maryland
 5
                                              KEITH ELLISON
 6                                            Attorney General of Minnesota
                                              JACOB CAMPION
 7                                            Assistant Attorney General
                                              Attorney for Plaintiff the State of Minnesota,
 8                                            by and through its Department of Human
                                              Services
 9
                                              LETITIA JAMES
10                                            Attorney General of New York
                                              LISA LANDAU
11                                            Bureau Chief, Health Care Bureau
                                              SARA HAVIVA MARK
12                                            Special Counsel
                                              ELIZABETH CHESLER
13                                            Assistant Attorney General
                                              Attorneys for Plaintiff the State of New York
14
                                              JOSHUA H. STEIN
15                                            Attorney General of North Carolina
                                              SRIPRIYA NARASIMHAN
16                                            Deputy General Counsel
                                              Attorneys for Plaintiff the State of North
17                                            Carolina
18                                            ELLEN F. ROSENBLUM
19                                            Attorney General of Oregon
                                              J. NICOLE DEFEVER
20                                            Senior Assistant Attorney General
                                              Attorneys for Plaintiff-Intervenor the State of
21                                            Oregon

22                                            PETER F. NERONHA
                                              Attorney General of Rhode Island
23                                            MICHAEL W. FIELD
                                              Assistant Attorney General
24                                            Attorneys for Plaintiff the State of Rhode
                                              Island
25
                                              THOMAS J. DONOVAN, JR.
26                                            Attorney General of Vermont
                                              ELEANOR SPOTTSWOOD
27                                            Assistant Attorney General
                                              Attorneys for Plaintiff the State of Vermont
28
                                          4
                                                     States’ Notice of Errata (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 5 of 30


                                              MARK R. HERRING
 1                                            Attorney General of Virginia
                                              SAMUEL T. TOWELL
 2                                            Deputy Attorney General
                                              Attorneys for Plaintiff the Commonwealth of
 3                                            Virginia
 4                                            BOB FERGUSON
                                              Attorney General of Washington
 5                                            JEFFREY T. SPRUNG
                                              Assistant Attorney General
 6                                            Attorneys for Plaintiff the State of
                                              Washington
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
                                                     States’ Notice of Errata (4:17-cv-05783-HSG)
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 6 of 30




             Exhibit 6
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 7 of 30




   Promoting Healthy
   Pregnancies:
   COUNSELING AND
                                              Report of a
   CONTRACEPTION AS                      Consultation with
                                             Business and
   THE FIRST STEP                          Health Leaders




                                                                  0000768
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 8 of 30




                                                                  0000769
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 9 of 30




         Promoting Healthy Pregnancies:
            COUNSELING AND CONTRACEPTION
                  AS THE FIRST STEP
               Report of a Consultation with
               Business and Health Leaders

                      September 20, 2000
                          Washington, DC

                             Sponsored by:

                                 CDC
                Centers for Disease Control and Prevention
                     Division of Reproductive Health
                                   and




                          Washington Business
                           Group on Health
                    with additional support from
                             Pharmacia, Inc.




                                                                  0000770
     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 10 of 30




         Table of Contents

        Acknowledgments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . III


        Planning Committee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . IV


        Preface . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . V


        Consultation Agenda . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


        Presentations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

             Overview: Contraception in the Healthy Pregnancy Continuum . . . . . . . . 2

             Contraceptive Methods and Matching to Employee Needs . . . . . . . . . . . . 4

             The Business Case for a Contraceptive Benefit: An Economic Model . . . . 6


        Large Group Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9


        Break-Out Groups . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


        Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


        Appendix A: Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13


        Appendix B: Attendee List . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




II    PROMOTING HEALTHY PREGNANCIES: COUNSELING                               AND     CONTRACEPTION            AS THE    FIRST STEP


                                                                                                                                  0000771
      Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 11 of 30



                               A great deal of effort goes into convening leading corporate health
Acknowledgements            care decision makers to address important coverage and access issues. I
                            would like to thank Lisa Koonin and Lynda Anderson, my colleagues at
                            the Centers for Disease Control and Prevention (CDC), and Ted Bany at
                            Pharmacia, Inc., for their financial support and substantive contributions
                            to the meeting. In addition, several employers – Mary Biglan from
                            Verizon, Dr. Miles Snowden from Delta Airlines, and Nicole Jarvis from
                            IBM - lent their time and unique perspective to ensure that we addressed
                            the subject matter in a way most useful to their employer colleagues. I
                            also want to thank my staff – Cindi Jenkins, Rowena Bonoan and
                            Michael Britt - for ensuring that everything went off without a hitch.
                            And finally, many thanks to Rea Pañares, also on the WBGH staff, for
                            preparing these proceedings.

                            Julianna S. Gonen, PhD
                            Director, Family Health
                            Washington Business Group on Health




PROMOTING HEALTHY PREGNANCIES: COUNSELING    AND   CONTRACEPTION      AS THE   FIRST STEP           III




                                                                                                0000772
     Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 12 of 30



                          EMPLOYERS
 Planning
                          Mary Biglan
 Committee                Senior Specialist, Benefits Planning
                          Verizon

                          Nicole Jarvis
                          IBM Compensation

                          Miles Snowden, MD, MPH
                          Regional Medical Director
                          Delta Airlines, Inc.


                          FUNDERS

                          Lynda A. Anderson, Ph.D.
                          Research Health Scientist, Division of STD Prevention
                          Centers for Disease Control and Prevention

                          Theodore J. Bany
                          Managed Healthcare Director
                          Pharmacia Inc.

                          Lisa M. Koonin, MN, MPH
                          Chief, Surveillance Unit
                          Statistics and Computer Resources Branch
                          Division of Reproductive Health
                          Centers for Disease Control and Prevention




IV    PROMOTING HEALTHY PREGNANCIES: COUNSELING        AND   CONTRACEPTION    AS THE   FIRST STEP


                                                                                           0000773
      Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 13 of 30



                               Planning a healthy pregnancy involves a series of steps to ensure the
Preface                     physical well-being of women and infants. Unintended pregnancies
                            occur when conception is mistimed or unwanted. These pregnancies can
                            have serious economic and emotional consequences for employees, their
                            dependents, and health care purchasers.

                               In order to prevent unintended pregnancies and to promote healthy
                            pregnancies and childbirth, comprehensive contraceptive coverage and
                            counseling is essential. Although many employers do carry some type of
                            contraceptive benefit through their health plans, it is important to
                            examine the extent of coverage and counseling, as well as the appropri-
                            ateness for their covered population.

                               The Washington Business Group on Health and the Centers for
                            Disease Control and Prevention have joined forces to present a series of
                            "business consultations" to examine pressing health care issues from the
                            business and public health perspectives. The series originated from a
                            meeting on the business case for diabetes management and has evolved
                            to quarterly meetings addressing the health concerns facing today’s
                            workforce. With the help of a dedicated planning committee, WBGH
                            and CDC convened the second in this series, Promoting Healthy
                            Pregnancies: Counseling and Contraception as the First Step, on
                            September 20, 2000 in Washington D.C.

                               Participants, whose names and affiliations are listed in Appendix B,
                            included employers, public health professionals, clinicians, managed care
                            companies, and experts on pregnancy and the importance of contracep-
                            tion coverage and counseling.




PROMOTING HEALTHY PREGNANCIES: COUNSELING    AND   CONTRACEPTION      AS THE   FIRST STEP           V




                                                                                               0000774
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 14 of 30




                   Promoting Healthy Pregnancies:
             COUNSELING AND CONTRACEPTION AS THE FIRST STEP
                               A WBGH Business Consultation
                 Sponsored by the Centers for Disease Control and Prevention
                     with additional support provided by Pharmacia, Inc.

                                          SEPTEMBER 20, 2000
                                         10:00 A.M. – 3:00 P.M.
                              50 F ST. NW – 4TH FLOOR CONFERENCE CENTER
                                           WASHINGTON, D.C.

AGENDA

10:00-10:15      Welcome & Introductions
                       Mary Jane England, MD, President, WBGH
                       Julianna S. Gonen, PhD, Director of Family Health, WBGH
                       Lynne S. Wilcox, MD, MPH, Director of the Division of Reproductive Health, CDC

10:15-10:30      Overview: Contraception in the Healthy Pregnancy Continuum
                        Lisa M. Koonin, MN, MPH, CDC

Presentations

10:30-11:00      Contraceptive Methods and Matching to Employee Needs
                        Deborah M. Smith, MD, MPH, FACOG, Howard University School of Medicine

11:00-11:15      Break

11:15-11:45      The Business Case for a Contraceptive Benefit: An Economic Model
                        Michael C. Deminski, M.S., R.Ph., Pharmacia, Inc.

11:45-12:45      Group Discussion

12:45-1:00       Break

1:00-2:15        Lunch and Break-Out Discussions

2:15-2:45        Reconvene to Discuss Break-Out Discussions and Recommendations

2:45-3:00        Next Steps




PROMOTING HEALTHY PREGNANCIES: COUNSELING          AND   CONTRACEPTION    AS THE    FIRST STEP     1



                                                                                                 0000775
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 15 of 30




PRESENTATIONS                                                 In 1995, 31% of U.S. live births were unintended.
                                                          If all pregnancies, including those ending in abortion,
                                                          are considered, then nearly half of all pregnancies are
OVERVIEW: CONTRACEPTION IN THE                            unintended. Contrary to popular belief, this is not
HEALTHY PREGNANCY CONTINUUM                               simply an issue of “teenage pregnancy” as 75% of
                                                          unintended births occur to women over the age of
Lisa Koonin, MN, MPH                                      nineteen. In fact, many unintended pregnancies occur
Division of Reproductive Health, Centers for              to women in their thirties and older – in other words,
Disease Control and Prevention (CDC)                      women in the workforce. When looking at women
                                                          by age group, adult women are as likely or more
SCOPE OF THE PROBLEM                                      likely than their younger counterparts to have an
                                                          unintended pregnancy.
   This first presentation put contraceptive coverage
into the broader context of healthy pregnancies.          CONSEQUENCES OF UNINTENDED PREGNANCIES
According to CDC estimates:
    Ⅲ Each year 6 million women become pregnant
                                                                    UNINTENDED PREGNANCY
    Ⅲ Each day over 10,000 women give birth and of
      those women:
      • 2-3 women die from pregnancy                             PHYSICAL                      EMOTIONAL
        complications
      • 2,100 experience major ante-natal or
                                                           Missed opportunities           Forced decisions,
        pre-natal complications                           for prenatal care and          such as possible ter-
      • 2,200 have births by cesarean section.              to change adverse            mination or options
                                                                 behaviors                for raising a child
   For the most part, pregnancies are healthy, but
these complications occur and are costly. The key to
a healthy pregnancy is for it to be an intended, rather       Adverse health
than unintended pregnancy. An intended pregnancy is        impact on child (low            Personal crisis for
defined as one where the woman was not using                birth weight, SIDS,                 woman
                                                           and hospitalizations)
contraception at the time of conception because the
pregnancy was wanted and planned. Unintended
pregnancies are either mistimed or were not wanted
at all.                                                                                     Absenteeism,
                                                           Increase healthcare
                                                                                           “Presenteeism,”
                                                                  costs
                                                                                         Short-Term Disability
    INTENDED PREGNANCY: a pregnancy where the
    woman was not using contraception at the time            Unintended pregnancies may have adverse
    of conception, because the pregnancy was              emotional and clinical outcomes for the mother which
    wanted and planned.                                   can affect the health of her child, as well as her own.
                                                          Such pregnancies create missed opportunities to attain
                          vs.
                                                          early prenatal care and to change harmful health
    UNINTENDED PREGNANCY: a pregnancy that is             behaviors. Research has consistently shown the
    either mistimed or unwanted.                          importance of timely and appropriate prenatal care.
                                                          A planned pregnancy allows a woman to prepare
                                                          herself for the emotional and physical well-being




2          PROMOTING HEALTHY PREGNANCIES: COUNSELING               AND   CONTRACEPTION      AS THE   FIRST STEP


                                                                                                           0000776
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 16 of 30



needed for a healthy pregnancy. For example, women            did not cover any reversible methods of contracep-
who plan on becoming pregnant may increase folic              tion. Oral contraceptives were the most popular
acid consumption prior to conception to decrease              option as 80% of HMOs, 60% of POSs, and 40% of
chances of having a child with a birth defect.                PPOs offered this benefit. However, it is important
                                                              for health plans to have a mix of methods available to
   Missed opportunities to alter unhealthy habits,            women, as “one size does not fit all” when it comes
such as smoking and alcohol consumption, can have             to birth control. Some women who experience
detrimental consequences in pregnancy and beyond.             adverse side effects to the birth control pill need other
A woman whose pregnancy is unplanned may not                  contraceptive options. Women need access to a range
even detect the pregnancy until well into her first           of methods in order to find the one with which they
trimester, a critical stage in fetal development. In          are clinically compatible and with which they can
addition to having negative consequences for the              comply to ensure maximum efficacy.
mother, these habits can be life threatening for a
developing fetus. Thus, lack of time for adequate                 Interestingly, although studies show that 93% of
prenatal care and changing unhealthy habits can lead          women report using contraception, the unintended
to adverse health outcomes for the infant, which may          pregnancy rate is evenly split between those using and
include low birth weight, infection at birth, neonatal        the 7% not using contraception. This leads to two
mortality, sudden infant death syndrome (SIDS),               important points. First, there would be a significant
developmental delays, and other costly problems.              impact if this 7% opted to use contraception. The
These physical and emotional health problems can              key is to make contraception appealing, affordable,
result in increased health care utilization and costs for     and available. Secondly, women using contraception
employer sponsored heath plans.                               still accounted for half of unintended pregnancy cases,
                                                              implying a failure in appropriate contraception use.
   Other adverse consequences of unintended                   This points to the importance of matching the correct
pregnancy for the woman include addressing options,           method to the individual and counseling to ensure
such as a possible termination or continuing an               that these methods are used consistently and correctly.
unplanned pregnancy. For some, this decision
constitutes a personal and/or family crisis. It can           CONTRACEPTIVE COUNSELING
become a limiting factor on career and educational
endeavors. This crisis is manifested in the workplace             Contraceptive counseling can be as important as
as absenteeism, short-term disability, and decreased          the provision of coverage for contraceptive devices.
productivity. Such a situation is also likely to result in    Counseling involves two components: education and
a phenomenon known as “presenteeism,” where an                follow-up. Before a woman can make a decision that
employee is physically present, but functioning far           is appropriate to her needs, she must have informa-
below optimal levels due to health issues or                  tion on her range of options. This includes facts
psychological distractions.                                   about the benefits and risks of each method, possible
                                                              side effects, proper usage, and a discussion of lifestyle
CONTRACEPTIVE COVERAGE                                        constraints that may hinder the effectiveness of a
                                                              particular method. After a decision is made,
    Coverage for contraception varies considerably. A         appropriate follow-up support should be available to
1996 survey showed that only 39% of HMOs covered              discuss problems with compliance and/or the
all five of the most commonly used reversible methods         occurrence of side effects. Research and years of
of contraception (oral contraceptives, the intrauterine       experience has shown that contraception is extremely
device or IUD, injectables, implants, and the                 effective in preventing pregnancy. Therefore, these
diaphragm). For POS plans, only 33% covered all               methods should be used to their full capacity through
five and 19% did not over any of the five. Among              consistent and correct usage.
PPO plans, only 18% covered all five and almost half




PROMOTING HEALTHY PREGNANCIES: COUNSELING                    AND   CONTRACEPTION      AS THE   FIRST STEP             3



                                                                                                                0000777
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 17 of 30



HEALTHY PREGNANCY CONTINUUM


         PROMOTING HEALTHY PREGNANCIES — A CONTINUUM OF CARE


                              Pre-conceptional              ?
                                    Care

                Early                               Yes           No
            Prenatal Care
                                 Infertility
                                                                                                   Family
                                Diagnosis &
                                                                                                  Planning
                                 Treatment
             Ongoing                                 Decision                                     Services
           Prenatal Care
                                                    to Become
                                                     Pregnant
          Appropriate
           Delivery

                                                   Healthy Mothers                        Information on
           Post-partum                            Infants & Children                     Pre-conceptional
              Care                                                                             Care
                                               Infant
                          Promotion of          Care
                         Breast Feeding
                                                                                                            CDC
                                                                                                            CENTERS FOR DISEASE CONTROL
                                                                                                                  AND PREVENTION




   The decision to become pregnant, once made,                  Information regarding the importance of pre-
involves a series of steps to ensure healthy mothers,           conceptional care should also be given for women
infants, and children (see diagram above). When a               who may decide to become pregnant at a later time.
woman decides that she wants to become pregnant,                Therefore, contraceptive services and counseling are
ideally the first step is to seek pre-conceptional care,        as important to promoting healthy women, infants,
and if necessary, infertility treatment. The next steps:        and children as the services associated with the
early prenatal care, ongoing prenatal care, appropri-           decision to become pregnant.
ate delivery, post-partum care, promotion of
breastfeeding, and infant care are all needed to
achieve the desired outcomes of a healthy pregnancy
                                                                CONTRACEPTIVE METHODS AND
and beyond. Access to services at each of these steps           MATCHING TO EMPLOYEE NEEDS
increases the likelihood of these successful outcomes.          Deborah M. Smith, MD, MPH, FACOG,
                                                                Howard University School of Medicine
   The right side of the diagram is the focus of
today’s discussion—the decision to NOT become                   INTRODUCTION
pregnant. Most women spend the majority of their
reproductive lives, 20 to 30 years, attempting to                  The purpose of this presentation was to provide a
avoid pregnancy. Family planning services and                   comprehensive overview of the range of contraceptive
information on the benefits and risks of contracep-             methods currently available, how they work, and the
tion, appropriate use of contraceptive methods, and             risks and benefits associated with each. Dr. Smith
counseling about what to expect when using                      started by reiterating the importance of not only
contraception are necessary first steps in this decision.       covering needed services and contraceptives, but of


4           PROMOTING HEALTHY PREGNANCIES: COUNSELING                    AND   CONTRACEPTION      AS THE   FIRST STEP


                                                                                                                             0000778
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 18 of 30



providing counseling for employees. Individuals                     works best for her, she reduces her chance of
receive health care information from numerous                       side effects such nausea, weight gain, bloating,
sources, but it is not all necessarily understandable or            and headaches and increases compliance.
even accurate. Comprehensive and effective                        Ⅲ The Two I’s: Injectables and Implants
counseling covers a range of issues, including
                                                                    There are other methods, proven to be highly
reproductive physiology, complications of pregnancy
                                                                    successful, that are not as well-known or uti-
due to smoking, nutrition, domestic violence, health
                                                                    lized as widely as oral contraceptives. The
history, sexual behavior, and other risk factors. It is
                                                                    progestin injectable, Depro-Provera®, is adminis-
important for patients to have the correct information
                                                                    tered by a shot every three months. Norplant®,
and understanding in order to educate their peers.
                                                                    a five-year progestin implant device, is also
This often leads to the “multiplier effect,” whereby
                                                                    effective, but not widely utilized. The lack of
consumers will share health information with peers.
                                                                    effective provider education on this contracep-
It is therefore critical that such knowledge is accurate.
                                                                    tive method is disturbing, as patients are not
Health care providers need time to understand the
                                                                    receiving adequate knowledge to make informed
whole person, which becomes essential in selecting the
                                                                    decisions.
appropriate contraceptive method.
                                                                  Ⅲ Pipeline Products
CONTRACEPTIVE CHOICES                                               Both injectable and implantable products serve
   One of the most important messages for                           as prologues to methods in the pipeline and
employers when considering coverage for and access to               those recently available. A monthly progestin/
contraception is that there are many methods beyond                 estrogen injectable is now available. Other
“The Pill.” Dr. Smith discussed the range of forms of               products in the pipeline include biodegradeable
contraception, including oral contraceptives,                       and other types of implants.
injectables, inserts, sterilization, intrauterine devices         Ⅲ Sterilization
(IUDs), barrier methods, and emergency contraception.               Although this method is highly effective in older
   Ⅲ Oral Contraceptives                                            women, tubal ligation is not nearly as effective
      This remains the most commonly used method                    as once thought. The younger a woman is, the
      of reversible contraception, worldwide and                    more her body will try and repair itself.
      among all ages. Although there are very few                 Ⅲ Intrauterine Devices (IUD)
      contraindications to oral contraception use,                  In the United States, one type of IUD is offered,
      women think the biggest risk is getting breast                the ParaGard® CopperT 380A. This device can
      cancer. Dr. Smith emphasized that the average                 be retained and effective for up to 10 years.
      woman should not feel she is at risk for breast               Compared to sterilization, it is less expensive
      cancer as no data has significantly proved this.              and less risky. There is, however, an increased
      Other concerns surrounding oral contraceptives                risk of infection at the time of insertion.
      include growth stunt and weight gain.                         Variations in type exist outside of the United
      However, there are significant non-contraceptive              States.
      benefits to oral contraceptives, including a
      decreased risk of fibroids and pelvic inflamma-             Ⅲ Barrier Methods
      tory disease.                                                 Barrier methods, such as the male and female
      Oral contraceptives have changed since their                  condoms, diaphragms, the cervical cap, and the
      inception almost 40 years ago. Today, women                   sponge can be highly effective and relatively
      can choose from a number of different options,                cheap forms of reversible contraception. The
      with varying hormonal compositions and                        male condom also has non-contraceptive bene-
      dosages. Therefore, a formulary that allows a                 fits that apply to all employees. Not only are
      woman to choose would better meet her needs.                  female employees at risk for an unintended
      When a women is able to choose the form that                  pregnancy when contraception is not available,



PROMOTING HEALTHY PREGNANCIES: COUNSELING                   AND   CONTRACEPTION       AS THE   FIRST STEP              5



                                                                                                               0000779
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 19 of 30



      but all employees are at risk for a sexually           When deciding whether or not to cover contracep-
      transmitted disease (STD) when safe sex is not      tion, one must consider indirect savings that may not
      practiced. STD’s can lead to infertility, which     be readily apparent. Direct costs, such as pharmacy
      are usually more damaging to women than men.        rates, must be weighed against indirect costs, such as
    Ⅲ Emergency Contraception                             unintended pregnancy, missed work time, employee
                                                          replacement, and decreased productivity. From a
      The above methods are not 100% effective—           productivity standpoint, there are significant issues
      condoms break, even the most responsible            surrounding unintended pregnancies. When
      women may forget to take their pill, and some       answering the second question, the relative
      must wait for coverage when changing health         effectiveness of various contraceptive options must be
      insurance plans. One emergency method is            examined. The model assumes a return-on-
      known as the “morning-after pill,” which is a       investment standpoint and considers all of these
      modification of the birth control pill. It is a     factors, including the effectiveness of the particular
      short-term high dose hormonal medication that,      method and both direct and indirect costs.
      when taken within 72 hours of incompletely
      protected intercourse, reduces likelihood of con-       The model has various segments and includes the
      ception by 75%. Two medicated products for          failure rate (effectiveness) and cost of each method,
      emergency contraception are available by pre-       the cost and outcome associated with unintended
      scription.                                          pregnancy, and other indirect costs that have an effect
                                                          on workforce productivity.
THE BUSINESS CASE FOR A CONTRA-                              The model identifies different scenarios. The time
CEPTIVE BENEFIT: AN ECONOMIC MODEL                        frame for the model is one year, which may be more
Michael C. Deminski, M.S., R.Ph.                          applicable for employers with high turnover rates. In
National Research Program Manager—                        today’s job market, people change jobs at a fairly
Global Health Outcomes, Pharmacia, Inc.                   regular rate and it is no longer the norm to stay at
                                                          one job for a prolonged period of time. The
   Mr. Deminski presented an economic model that          assumptions are based on 80,000 employees with
addressed the issue from the employer perspective.        certain socio-demographics, so these calculations may
The purpose of his presentation was to aid employers      or may not be relevant. However, an organization
in making the decision whether or not to cover            can customize their own data to their particular
contraception and understand its importance from          employee population and fit it within the framework.
more than just a medical perspective. He further          The model attempts to reference how certain
mentioned that indirect costs, such as productivity       methods, whether reversible or not, are utilized. Oral
and absenteeism, should be included in the equation.      contraceptives are one of the most highly utilized
                                                          forms of reversible methods.
   The model comes from a variety of sources, such
as literature from the Alan Guttmacher Institute (AGI)       The model takes into account two situations: one
and the Kaiser Family Foundation (KFF), as well as        in which a contraceptive benefit is offered and one
different databases that provide cost figures. The        where it is not available. There is a certain amount of
model does not try and address any one particular         variation between the two groups as employees must
organizational situation, but instead, gives an essence   decide which method to use according to coverage
of the framework needed to come to a coverage             and access. As TABLE 1 illustrates, with no coverage
decision and analyze its impact.                          there is an increase in sterilization procedures and
                                                          condom use, with a decrease in oral contraceptive use.
    Mr. Deminski raised two critical questions:
         1) To Cover or Not to Cover?
         2) What to Cover—Drugs, Devices,
            Medical/Surgical Services?



6           PROMOTING HEALTHY PREGNANCIES: COUNSELING              AND   CONTRACEPTION      AS THE   FIRST STEP


                                                                                                          0000780
           Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 20 of 30



                      TABLE 1. ASSUMPTIONS FOR PROPORTION AND NUMBER OF USERS BY PLAN
Total Users: 40,000                              Contraceptive Benefit                     No Contraceptive Benefit
          Method                      Utilization Rate (%)     Number of Users         %Method               Number of Users

Sterlization                                21.00                    8,400                 28.00                11,200
        Female                              15.30                    6,120                 20.40                 8,160
        Male                                 5.70                    2,280                   7.60                3,040
Pill                                        25.25                   10,100                 12.80                 5,120
Implant                                      1.25                     500                    0.55                  220
Injectable                                   2.25                     900                    1.55                  620
IUD                                          0.85                     340                    0.15                     60
Diaphragm                                    1.55                     620                    0.82                  340
Male Condom                                  9.60                    3,840                 13.75                 5,500
Abstinence                                   1.15                     460                    1.85                  740
Withdrawal                                   1.55                     620                    2.25                  900
Other                                        0.75                     300                    1.45                  580
None (sexually active)                       4.00                    1,600                   6.00                2,400
None (not needed)                           30.80                   12,320                 30.80                12,320

    TABLE 2 illustrates the failure rates of the various       particular interest are those that are sexually active,
options and is derived from studies that examine               yet do not use contraception, regardless of coverage
actual use, not clinical study conditions. For                 status. A small change in their 4% percentage rate
example, these numbers reflect instances when the              leads to a greater total number of individuals not
condom breaks or a user forgets to take her pill. This         using contraception. If applied to the 85% failure
failure rate is then applied to the number of users in         rate for this group (see TABLE 2), we would see that a
our hypothetical population to determine the number            small change in percentage can result in a large
of unintended pregnancies that will result. Of                 number of unintended pregnancies.

                                       TABLE 2. FAILURE RATE ASSUMPTIONS
                                                                     Contraceptive Benefit          No Contraceptive Benefit
          Method                           Failure Rate (%)      Users        # Pregnancies          Users      # Pregnancies

Sterilization                                                    8,400                              11,200
        Female                                   0.50            6,120               31              8,160                 41
        Male                                     0.20            2,280                 5             3,040                  6
Pill                                             6.00          10,100               606              5,120             307
Implant                                          0.05                500               0               220                  0
Injectable                                       0.60                900               5               620                 4
IUD                                              4.00                340             14                 60                  2
Diaphragm                                       18.00                620            112                340                 61
Male Condom                                     16.00            3,840              614              5,500             880
Abstinence                                      19.00                460             87                740             141
Withdraw                                        24.00                620            149                900             216
Other                                           20.00                300             60                580             116
None (Sexually Active)                          85.00            1,600            1,360              2,400            2,040
Total Number of Unintended Pregnancies                                           3,043                                3,814



PROMOTING HEALTHY PREGNANCIES: COUNSELING                     AND   CONTRACEPTION          AS THE   FIRST STEP                  7



                                                                                                                       0000781
          Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 21 of 30



   Using the number of users assumed in TABLE 1, we       prescription drug plan, we see that their only costs are
then multiply those numbers by the average cost per       for sterilization procedures. Utilization rates of
method to get the total cost per method. Again, a         sterilization are higher for those without a contracep-
particular organization can use this framework to         tive benefit, because this service is often covered as a
determine their own costs, depending on their number      medical/ surgical procedure. Due to the high costs of
of employees and pre-arranged discounts. Comparing        sterilization, total method costs are actually higher for
contraception users with and without coverage, we         those with no contraceptive coverage ($25,282,720
see that utilization rates vary by method. For those      vs. $23,292,752).
that do not offer contraception as part of their

                                             TABLE 3. METHOD COSTS
                                                              Contraceptive Benefit        No Contraceptive Benefit
          Method                Unit Costs        Users            Costs               Users              Costs

Sterilization                                     8,400                               11,200
        Female                  $2,814            6,120      $17,221,680               8,160        $22,962,240
        Male                      $862            2,280        $1,965,360              3,040            $2,620,480
Pill                              $323           10,100        $3,262,300              5,120                      $0
Implant                           $912              500          $456,000                220                      $0
Injectable                        $201              900          $181,296                620                      $0
IUD                               $410              340          $139,400                 60                      $0
Diaphragm                           $85             620           $52,700                340                      $0
Male Condom                          $1           3,840             $4,416             5,500                      $0
Abstinence                           $0             460                    $0            740                      $0
Withdrawal                           $0             620                    $0            900                      $0
Other                               $32             300              $9600               580                      $0
None (sexually active)               $0           1,600                    $0          2,400                      $0
Total Method Costs                                           $23,292,752                           $25,582,720

   The model develops a framework for calculating         employee is physically present, but unproductive due
the costs due to unintended pregnancy, as well as         to health issues or psychological distractions), medical
indirect costs due to pregnancy-related absences and      care after childbirth, and unhealthy children. A
employee replacement. Taking the total method costs       summary of the overall model and the average annual
from TABLE 3 for both groups, we then added both          cost per employee is presented on the following page.
direct and indirect costs to compare the costs per        We see that it actually costs an employer less per
employee with contraceptive coverage versus no            employee per year to offer a comprehensive
coverage. This model is relatively modest as it does      contraceptive benefit.
not factor in such things as presenteeism (when an




8               PROMOTING HEALTHY PREGNANCIES: COUNSELING          AND     CONTRACEPTION       AS THE   FIRST STEP


                                                                                                             0000782
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 22 of 30



                            TABLE 4. ECONOMIC MODEL OF CONTRACEPTION: SUMMARY
                                                               Contraceptive Benefit        No Contraceptive Benefit

Total Method Costs/Year                                         $23,292,752                     $25,582,720
Total Costs of Unintended Pregnancies per Year                  $11,146,102                     $13,960,962
Total Indirect Costs Due to Pregnancy Related Absences          $10,117,289                     $12,660,158
Total Indirect Costs Due to Employee Replacement                    $415,500                       $519,000
Total 1 Year Costs of Contraception                             $44,971,643                     $52,742,840
Number of Employees                                                    80,000                         80,000
Number of covered lives (women of reproductive age)                    40,000                         40,000
Average Cost of Employee Per Year                                        $562                            $659

   Reaction from the audience emphasized that some          Aon Consulting has published national standards
of the indirect costs were largely underestimated,       and guidelines for contraceptive counseling that will
such as child care costs following birth and employee    further aid employers and employees. They further
absence and replacement costs. Mr. Deminski              suggested that another avenue to address counseling
commented that the intent was to present a               could be developing a component for use in member
compelling case without these items, thereby adding      satisfaction surveys with physicians such as the
to the argument.                                         Consumer Assessment of Health Plans (CAHPS).

                                                         RECRUITMENT AND RETENTION
LARGE GROUP DISCUSSION
                                                            The issue arose of whether contraception coverage
   After the formal presentations, participants were     was a factor in employee recruitment and retention.
given a chance to digest the information and discuss     While many asserted that other compensation
their thoughts and experiences with the entire group.    benefits such as a company’s working environment,
Several themes arose, including:                         geographic location, and supervisor often take
                                                         precedence in recruitment, most companies agreed
COUNSELING
                                                         that this issue is important for prospective
   The attendees recognized that provision of            applicants. For example, one major company
contraception benefits also necessitates integration     acknowledged that in their hiring experience, this
with counseling services. Some companies already         was a concern for potential employees. On the
do this by providing their employees with on-site        portion of its website that describes its health
health services that provide primary care visits and     benefits for potential hires, the first Frequently
prenatal care for a nominal fee and no time-off          Asked Question is: “Do you cover contraception?”
penalties.                                               Employee retention is also affected as a current
                                                         employee may decide to stay if a competitor
   Most companies agreed that there needed to be         company does not cover contraception or other
some guidelines and measures for contraceptive           benefits.
counseling in health plans. Lisa Koonin of the CDC
mentioned that George Washington University is           IMPACT OF PROVIDING THIS BENEFIT
currently developing model language regarding
                                                           A 1998 amendment required the federal
contraceptive counseling when contracting with
                                                         government to include contraceptive coverage in its
health plans. The CDC is also working with the
                                                         Federal Employee Health Benefits program.
National Committee for Quality Assurance to
                                                         Representatives from the Office of Personnel and
develop a HEDIS measure for unintended pregnancy
                                                         Management, which covers roughly 9 million
counseling, since no HEDIS measure/diagnostic code
                                                         employees, were there to discuss the impact of this
currently exists for healthy pregnancy and
                                                         mandate on the health care costs and procedures.
contraceptive counseling.


PROMOTING HEALTHY PREGNANCIES: COUNSELING                AND   CONTRACEPTION       AS THE   FIRST STEP             9



                                                                                                             0000783
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 23 of 30



This was also a good example of the impact on a             3) Directly communicating with employees about
multi-state workforce. In their experience, the                benefits available and the type of dialogue they
provision of coverage had zero cost impact. This may           should have with providers to ensure benefits
be attributable to the fact that most plans did cover          are being used efficiently.
some form of contraception prior to the mandate and         Some recommendations this group had were:
the average age of their employees is 45.
                                                            Ⅲ To work directly with health plans and
   One major company acknowledged that the                    providers to a create comprehensive contracep-
resources provided at this meeting would be useful in         tive benefits package tailored to employee
deciding whether the benefit would be added. They             needs;
were unaware of the variety of contraceptive methods        Ⅲ Develop national guidelines for contraceptive
available and the importance of matching the right            counseling of topics that should be covered in a
one to a woman’s needs. They reinforced the notion            counseling session.
that one of the top issues they have faced with their
employees is coverage for contraception and infertility
services, especially in vitro fertilization.              BREAK-OUT GROUPS
CORPORATE CULTURE                                           The next series of discussions were done in break-
                                                          out sessions to facilitate a more concentrated
   The general consensus was that corporate culture       conversation of the following topics.
was not a particular barrier when addressing this
issue. Many companies are moving towards a more           INFORMATION EMPLOYERS NEED
relaxed working environment. One company                    Ⅲ One of the first things that came up was the
converted to a casual environment because of the              importance of the competitor’s data.
labor market and now provides domestic partner                Companies are concerned with having the com-
benefits.                                                     petitive edge in order to be able to say that their
                                                              company is providing something their competi-
   The issue as to whether or not discussing                  tor is not. One idea was to conduct a formal
contraceptive coverage with employees was too                 employer survey to determine which employers
intrusive. One company asserted that they were not            were providing coverage and which ones were
going to prescribe a particular “conversation” to take        not.
place, but were proactive in providing the opportunity
for providers and employees to discuss these issues.        Ⅲ The return on investment was also discussed.
This is done through on-site health centers with no           Both up-front cost savings and measurable cost-
penalties for time-off from work. For those                   effectiveness in the long run are important.
companies that did not offer these services, their          Ⅲ The impact on employee performance and pro-
health plans include primary care visits, where they          ductivity is an important component. Employee
hoped counseling was adequate and discussed openly.           perceptions around this issue are taken into
                                                              account by employers.
SUMMARY AND RECOMMENDATIONS
                                                            Ⅲ Another valuable piece is information about a
   The themes discussed above can be summarized               company’s particular employee population and
into three strategies for preventing unintended               their knowledge about their level of coverage.
pregnancies:                                                  The significance of patient education was
                                                              emphasized, in light of the facts presented on
  1) Providing comprehensive contraceptive
                                                              non-clinical failure rates. Additionally, offering
     coverage;
                                                              a comprehensive contraceptive package was
  2) Emphasizing the importance of adequate and               advocated as this may increase utilization and
     sensitive counseling when contracting with               compliance.
     health plans and providers;



10         PROMOTING HEALTHY PREGNANCIES: COUNSELING               AND   CONTRACEPTION      AS THE   FIRST STEP


                                                                                                          0000784
       Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 24 of 30



  Ⅲ Participants began to discuss the importance of             that come out after a benefits package has been
    being knowledgeable and educated about con-                 structured.
    traceptive benefits. Employers, as purchasers,            Ⅲ Another issue that arose was the inclusion of
    need to know exactly what they are buying                   over the counter methods, such as condoms.
    when they purchase a contraceptive benefit.                 Health plans would need to create special poli-
    Knowing about the various methods of contra-                cies to limit these items as members may make
    ception and their efficacies is crucial in                  purchases on behalf of non-covered friends.
    purchasing an effective and comprehensive
                                                              Ⅲ References were made to the George
    package for their employees. Conversely, health
                                                                Washington University study on contract lan-
    plans and their salespeople need to be able to
                                                                guage and its impact on employer understanding
    educate their customers on the different contra-
                                                                of the implications of this benefit provision and
    ceptive methods and reasons for inclusion in
                                                                negotiation with health plans.
    their benefits packages. Useful tools would
    include: elements in a standard package offer-
                                                         COMMUNICATING THE CHANGE IN BENEFIT
    ing, questions employers should ask health
    plans, model contract language, and multi-state           Ⅲ Once the decision is made to offer contracep-
    laws regarding coverage (particularly for larger            tion, the benefit must be announced to
    employers with employees in different states).              employees. However, a company wants to be
                                                                sure to emphasize the importance of healthy
SIGNIFICANT BARRIERS                                            pregnancies, rather than be perceived as imply-
  Ⅲ Some companies may have an exaggerated per-                 ing that families are not promoted.
    ception of contraceptive cost and necessity. The          Ⅲ Companies can customize their own information
    lack of information on the economic impact for              according to their demographics by using the
    a particular company is a main barrier in a time            Internet and their website to promote this new
    of rising health care costs.                                benefit in a non-invasive fashion. One barrier
  Ⅲ The health purchaser for the company may have               to this, however, is reaching employees that do
    moral objections to providing contraceptive cov-            not have Internet access.
    erage to their employees.                                 Ⅲ Companies may attempt to get spouses and
                                                                partners involved in planning a healthy pregnan-
BENEFIT STRUCTURE                                               cy. Patient education should also include
  Ⅲ Structuring a contraceptive benefit is complicat-           reaching out to male employees about the conse-
    ed because a comprehensive package may                      quences of unintended pregnancy and the effect
    include pharmaceutical, medical, and surgical               it may have on their health and productivity.
    components. While it is normally labeled a
    pharmaceutical benefit, counseling, an essential     MEASURING SUCCESS AFTER IMPLEMENTATION
    part of offering contraception, is included under         Ⅲ In order to make the business case for continued
    the medical component. Additionally, the inclu-             contraceptive coverage, evaluators need to con-
    sion of injectable methods can be included as a             trol for extraneous variables that may impact
    pharmacy benefit and as a medical benefit. This             cost and utilization and have nothing to do with
    raises a problem when trying to design a com-               adding a contraceptive benefit. Ensuring a sig-
    prehensive contraceptive benefits package,                  nificant time frame in which to measure
    therefore coordinating pharmacy, medical, and               effectiveness is also essential.
    surgical benefits is a necessary first step.              Ⅲ Baseline utilization rates of contraceptive cover-
  Ⅲ Creating a four or five-tiered co-payment sys-              age are essential, but difficult to measure.
    tem, rather than a three-tiered system, may help            Evaluating a pharmacy benefit after implemen-
    to coordinate and manage this benefit. This                 tation would disregard those users who
    would be especially useful for newer methods                purchased their own contraception prior to the




PROMOTING HEALTHY PREGNANCIES: COUNSELING               AND   CONTRACEPTION       AS THE   FIRST STEP          11



                                                                                                           0000785
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 25 of 30



     change in benefit. A change in payment would        no binding authority beyond the company cited, this
     be analyzed, rather than a change in utilization.   decision may serve as a precedent and incentive for
     One possible solution could be to measure the       women to contest lack of contraception coverage in
     overall incidence of pregnancy pre and post-        their own companies.
     implementation.
                                                             In June of 2001, a federal district court held that
  Ⅲ For employees that offer more than one type of       Bartell Drug Company must include contraceptives in
    health insurance plan, it is important to offer      its employee health plan. The lawsuit was brought by
    consistency among benefits to assist in measur-      Planned Parenthood of Western Washington on behalf
    ing the impact of this change.                       of Bartell Pharmacy manager Jennifer Erickson. The
                                                         judge ruled that Bartell “discriminated” against its
CONCLUSION                                               female employees by not offering contraceptives, a
                                                         “fundamental and immediate medical need,” under
   The vital and timely nature of this meeting is        the 1978 Pregnancy Discrimination Act, an
evidenced by subsequent public policy decisions          amendment to the Civil Rights Act.
involving contraception coverage. In December of
2000, the Equal Employment Opportunity                      The intent of WBGH’s September 2000 meeting
Commission ruled that employers who offer                was to bring together public health officials and
“preventive” health care coverage in the form of         private health care purchasers to talk candidly about
cholesterol or blood pressure drugs must also offer      this issue, their views, and possible solutions. We
contraceptive coverage. The ruling stems from            hope that the information presented at this meeting
charges filed with the agency by two nurses who          and in this report will assist employers in providing
claim that their employer discriminated against them     the most comprehensive and effective health care
by failing to cover contraceptives when it covered       benefits for their employees and their dependents.
other preventive measures. Although the ruling had




12         PROMOTING HEALTHY PREGNANCIES: COUNSELING              AND   CONTRACEPTION      AS THE   FIRST STEP


                                                                                                         0000786
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 26 of 30



APPENDIX A: RESOURCES
RELATED ORGANIZATIONS
ALAN GUTTMACHER INSTITUTE
Contains general information on “pregnancy and birth” and “prevention and contraception,” as well as links to
their fact sheets, public policy papers, and reports.
www.agi-usa.org

AMERICAN COLLEGE OF OBSTETRICIANS &
GYNECOLOGISTS (ACOG)
Contains policy statements on issues related to pregnancy and contraceptive coverage, including recent legislative news.
www.acog.org

CENTERS FOR DISEASE CONTROL AND PREVENTION; National Center for Chronic Disease Prevention and Health Promotion
Information source on unintended pregnancies.
www.cdc.gov/nccdphp/drh/up.htm

KAISER FAMILY FOUNDATION (KFF)
Contains links to articles and information on unintended pregnancies.
www.kff.org/topics.cgi?topic=unintended

WASHINGTON BUSINESS GROUP ON HEALTH
“Promoting Healthy Pregnancies: Counseling and Contraception as the First Step,” Family Health in Brief, Issue
No. 3. August 2000
www.wbgh.org

LEGISLATIVE NEWS AND UPDATES
BARTELL DRUGS
Contains press release from employer in reaction to a federal judge’s ruling that the company was guilty of
sexual discrimination for not including birth control in its comprehensive health plan.
www.bartelldrugs.com/

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Link to EEOC decision that excluding prescription contraceptives from a health insurance plan is discriminatory.
www.eeoc.gov/docs/decision-contraception.html

THOMAS: LEGISLATIVE INFORMATION ON THE INTERNET
Bill Summary and Status for the Equity in Prescription Insurance and Contraceptive Coverage Act of 2001
(introduced in the House)
thomas.loc.gov/cgibin/bdquery/z?d107:h.r.01111:
Bill Summary and Status for the Equity in Prescription Insurance and Contraceptive Coverage Act of 2001
(S 104; introduced in the Senate)
thomas.loc.gov/cgibin/bdquery/z?d107:s.00104:




PROMOTING HEALTHY PREGNANCIES: COUNSELING                 AND   CONTRACEPTION       AS THE   FIRST STEP          13



                                                                                                              0000787
        Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 27 of 30



APPENDIX B: ATTENDEE LIST
Paul Fawson                                  Pat Adams
3M                                           National Pharmaceutical Council

Pauline T. Coderre                           Kimberly Whelan
AON Consulting                               Ortho-McNeil Pharmaceutical Corporation

Lisa M. Koonin, MN, MPH                      Rose Tse
Centers for Disease Control and Prevention   PepsiCo, Inc.

Lynda A. Anderson, Ph.D.                     Duane Putnam
Centers for Disease Control and Prevention   Pfizer

Lori de Ravello, MPH                         Theodore J. Bany
Centers for Disease Control and Prevention   Pharmacia, Inc.

Lynne S. Wilcox, MD, MPH                     Michael Deminski, MS, RPh
Centers for Disease Control and Prevention   Pharmacia, Inc.

Sharon Ray                                   John Huddleston
The Coca-Cola Company                        Pharmacia, Inc.

Miles Snowden, MD, MPH                       Roger C. Merrill, MD
Delta Airlines, Inc.                         Perdue Farms Inc.

Deborah M. Smith, MD, MPH, FACOG             Don Parsons, MD
Howard University School of Medicine         The Permanente Federation

Nicole Jarvis                                Abby L. Block
IBM Corporation                              U. S. Office of Personnel Management

Steve Maragakes                              Mary Biglan
J & J Health Care Systems, Inc.              Verizon




14         PROMOTING HEALTHY PREGNANCIES: COUNSELING   AND   CONTRACEPTION     AS THE   FIRST STEP


                                                                                            0000788
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 28 of 30




                                                                   0000789
Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 29 of 30




                                                                   0000790
         Case 4:17-cv-05783-HSG Document 315 Filed 05/01/19 Page 30 of 30




                              CERTIFICATE OF SERVICE
Case Name:      State of California v. Health             No.     4:17-cv-05783-HSG
                and Human Services, et al.

I hereby certify that on May 1, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                           NOTICE OF ERRATA WITH EXHIBIT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on May 1, 2019, at Sacramento, California.


            Michele Warburton                                   /s/ Michele Warburton
                Declarant                                              Signature

SA2017109209
13695371.docx
